         Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 1 of 20

                                                                       USDSSDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
FOR THE SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                                       DOC#: _ _ _ _ _ __
-----------------
SECURITIES AND EXCHANGE
                                                              X
                                                                       DATE FILED:        ~/5'/tj
COMMISSION,

                                 Plaintiff,

     v.                                                              No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, ARJENT LLC,                                            ECFCASE
ARJENT LIMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                               Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                               Relief Defendants.

---------------------------------------------------------x


         \l--""'\J.J
      ~ FINAL JUDGMENT AS TO DEFENDANT GREGG A. LERMAN

       The Securities and Exchange Commission having filed a Complaint and Defendant

Gregg A. Lerman ("Defendant") having entered a general appearance; consented to the Court's

jurisdiction over Defendant and the subject matter of this action; consented to entry of this final

Judgment ("Final Judgment") ; waived findings of fact and conclusions of law; and waived any

right to appeal from this Final Judgment:
          Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 2 of 20



                                                  I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating Section I 7(a)(3) of the Securities Act of

1933 (the "Securities Act") [15 U.S.C. § 77q(a)(3)] in the offer or sale of any security by the use

of any means or instruments of transportation or communication in interstate commerce or by

use of the mails, directly or indirectly to engage in any transaction, practice, or course of

business which operates or     would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65( d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant's

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II .

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is liable

for disgorgementof $379,094.21, representing his ill-gotten gains as a result of the conduct

alleged in the Complaint. However, Defendant's obligation to pay disgorgement shall be

deemed satisfied upon entry of this Final Judgment by the restitution order of $6,500,000 against

Robert DePalo, ordered in New York v. DePalo, et al., Indictment No. 01450/2015 (N .Y. Sup.

Ct.).

                                                 m.
        IT TS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein , and that Defendant

shall comply with all of the undertakings and agreements set forth therein .



                                                   2
          Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 3 of 20



                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S .C. § 523 , the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(l 9) of the Bankruptcy Code, 11 U.S .C. § 523(a)(l 9).

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VT.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Ci vil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: ~        '5

                                              UNITED STATES DISTRICT JUDGE




                                                  3
            Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 4 of 20



UNITED STA TES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                   --x
SECURITIES AND EXCHANGE
COMMISSION,

                                  Plaintiff,

     v.                                                               No. 15 Civ. 3877 (KMW)
ROBERT P. DEPALO, JOSHUA B. GLADTKE,
GREGG A. LERMAN, PANGAEA TRADING
PARTNERS LLC, AR.JENT LLC,                                            ECFCASE
ARJENT LlMITED, AND EXCALIBUR ASSET
MANAGEMENT LLC,

                               Defendants,

and

ROSEMARIE DEPALO AND
ALLIED INTERNATIONAL FUND, INC.,

                               Relief Defendants.
---------------------------          -----------------x

                     CONSENT OF DEFENDANT GREGG A. LERMAN

       1.      Defendant Gregg A. Lerman ("Defendant") acknowledges having been served

with the complaint in this action, enters a general appearance, and admits the Court's jurisdiction

over Defendant and over the subject matter of this action.

       2.      Defendant has entered into a deferred-prosecution agreement that acknowledges

responsibility for criminal conduct relating to certain matters alleged in the complaint in this

action. Specifically, in New York v. DePalo, et al., Indictment No. 01450/2015 (N.Y. Sup. Ct.)

("New York v. DePalo" ), Defendant acknowledged responsibility for securities fraud in violation

of NY General Business Law§ 352-C(l)(c). In connection with that deferred-prosecution

agreement, Defendant acknowledged the facts set out in his deferred-prosecution agreement that
             Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 5 of 20



is attached as Exhibit A to this Consent. This Consent shall remain in full force and effect

regardless of the existence or outcome of any further proceedings in New York v. DePalo.

        3.       Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the "Final Judgment") and incorporated by reference herein, which, among other things:

                 (a)    permanently restrains and enjoins Defendant from violations of Section

                 17(a)(3) of the Securities Act of 1933 ("Securities Act"), 15 U.S.C. § 77q(a)(3);

                 and

                 (b)    orders that while Defendant is liable to pay disgorgement of $379,094.21 ,

                 representing his ill-gotten gains, such obligation to pay disgorgement shall be

                 deemed satisfied by the restitution order of $6,500,000 against Robert DePalo,

                ordered in New York v. DePalo.·

        4.      Defendant waives the entry of findings of fact and conclusions oflaw pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

        5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

        6.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

        7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.




                                                   2
            Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 6 of 20



       8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon .

       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

        10.    Consistent with 17 C.F.R. § 202.5(±), this Consent resolves only the claims

asserted against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court's entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this




                                                  3
          Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 7 of 20



action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

        11.    Defendant understands and agrees to comply with the terms of 17 C.F.R. §

202.5(e), which provides in part that it is the Commission's policy "not to permit a defendant or

respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings." As part of Defendant's agreement to

comply with the terms of Section 202.5(e), Defendant acknowledges the deferred-prosecution

agreement for related conduct described in paragraph 2 above, and: (i) will not take any action

or make or permit to be made any public statement denying, directly or indirectly, any allegation

in the complaint or creating the impression that the complaint is without factual basis; (ii) will

not make or permit to be made any public statement to the effect that Defendant does not admit

the allegations of the complaint, or that this Consent contains no admission of the allegations;

(iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in this action

to the extent that they deny any allegation in the complaint; and (iv) stipulates for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S .C. § 523, that

the allegations in the complaint are true, and further, that any debt for disgorgement,

prejudgment interest, civil penalty or other amounts due by Defendant under the Final Judgment

or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(l9) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(l9). If Defendant breaches this agreement, the

Commission may petition the Court to vacate the Final Judgment and restore this action to its

active docket. Nothing in this paragraph affects Defendant's: (i) testimonial obligations; or (ii)



                                                  4
          Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 8 of 20



right to take legal or factual positions in litigation or other legal proceedings in which the

Commission is not a party.

        12.    Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision oflaw to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney's fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

       13 .    Defendant agrees to waive all objections, including but not limited to,

constitutional, timeliness, and procedural objections, to the administrative proceeding that will be

instituted when the Final Judgm·ent is entered.

       14.     Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.

       15.     Defendant agrees that this Court shall retain jurisdiction over this matter for the

purpose of enforcing the terms of the Final Judgment.




       On beo:~czn tS      , 2018, Go.ec.,c, (iD,KAtJ          , a person known to me,
personally appeared before me and acknowledged executing the foregoing Consent.


                         PAUL MARCHESE
                 NOTARY PUBLIC, STATE OF NEW YORK
                          NO. 02MA5025974
                   QUALIFIED IN NASSAU COUNTY                          Notary Public
                COMMISSION BXPIRES IN APRIL 4, 20 22-                  Commission ~xpirM:

                                                   5
Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 9 of 20




                   Exhibit A
               Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 10 of 20
                                                 DISTRICT ATTORNEY
                                                 COUNTY OF NEW YORK
                                                      ONE HOGAN PLACE
                                                      New York, N. Y. 10013
                                                         (212) 335-9000




CYRUS R. VANCE, JR.
   01S l RICT A TiDRNE.'r'




                                  DEFERRED PROSECUTION AGREEMENT

   This is the Cooperation and Deferred Prosecution Agreement between Gregg A. Lennan
   and the District Attorney of New York County ("DANY").


          1. Mr. Lem1an, by and through his attorney, Mary Beth Buchanan, Esq., hereby
                  enters into this Agreement with DANY voluntarily. As it relates to the terms of
                  this Agreement:


                         a. Mr. Lerman agrees that he shall in all respects comply with his obligations
                             under this Agreement. Mr. Lerman accepts and acknowledges
                             responsibility for his conduct as set forth in the Factual Statement attached
                             to this agreement as Exhibit A and incorporated herein by reference (the
                             "Factual Statement"').
                         b. If DANY initiates a prosecution that is deferred by this Agreement against
                             Mr. Lennan, he agrees that he will neither contest the admissibility of the
                             Factual Statement or any other information provided by him to DANY,
                             nor contradict the facts contained within the Factual Statement.


          2. As a result of Mr. Lerman 's conduct, which is described in the Factual Statement,

                  DANY has determined that it could institute a criminal prosecution against him for

                 violations of the Martin Act under General Business Law §352-C(l )(c). As a result,

                 Mr. Lerman hereby expressly agrees to the terms stated in this agreement as a

                  means of settlement of any and all criminal charges that could be filed against him.

                  Mr. Lerman agrees that any prosecutions following a breach of this Agreement for

                 acts that are not time-barred by the applicable statute of limitations as of the date
         Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 11 of 20



            of this Agreement may be commenced against Mr. Lerman in accordance with this

           Agreement, notwithstanding the expiration of such statute of limitations between

           the signing of this Agreement and the expiration of this Agreement. Likewise, in

           the event of a breach of this Agreement, Mr. Lerman agrees to waive the speedy

           trial provisions of Article 30 of the Criminal Procedure Law of New York State.

           Tbe waivers in this paragraph are made knowingly, voluntarily, and in express

           reliance on the advice of Mr. Lerman 's counsel.



       3. Mr. Lerman further agrees that he shall not, through his attorneys or otherwise,
           make any public statement contradicting the acceptance of responsibility by Mr.
           Lerman as set forth in this Agreement or in the Factual Statement.


      4. Mr. Lem1an shall furnish full and complete cooperation to DANY in any
           investigation relating to the Factual Statement attached to this Agreement as
           Exhibit A, or any other information provided by him to DANY. Such cooperation
           shall include, but not be limited to, immediate, full, complete and truthful
           disclosure of all information relevant to the Factual Statement and any other
           information provided to DANY, and production of any and all records and other
           evidence in his possession relevant to all inquiries made by DANY, or any other
           agency designated by DANY. 1 Mr. Lerman shall attend any meeting scheduled to
           discuss matters relating to the ahove described cooperation whenever DANY
           requests such attendance, and Lo contact or communicate with DANY or any
           agency designated by DANY as instructed.


      5. Mr. Lerman shall appear with a lmvyer and testify truthfully as a witness in any
           Grand Jury proceeding, pretrial hearing, trial or other official proceeding at which
           he is requested to do so by DANY. When Mr. Lerman testifies as a witness before
           a Grand Jury, he agrees to w.iive immunity pursuant to Section 190.45 of the


1t   fr. Lennan agrees to wai\'C any privilege he ho!J, a~ it relate, tu the pro<luction of records.
     Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 12 of 20



      Criminal Procedure Law. In the event that Mr. Lerman should testify at any other
      proceeding. rdated to the conduct as set forth in the attached Factual Statement,
      he shall not assert any privilege against self-incrimination. Any protection from
      prosecution for the use of his statements that Mr. Lerman receives during his
      cooperation shall be solely as a result of this Agreement. This Agreement shall be
      made an exhibit to Mr. Lerman's waiver of immunity before any Grand Jury.


6. Mr. Lerman shall actively participate in the investigation of the conduct as set
      forth in the Factual Statement (the "Conduct"), as necessary, with DANY or any
      other agency as directed by DANY. Active participation may involve, but not be
      limited to, the recording of telephone conversations and face-to -face meetings,
      including the execution of a '·Confidential Informant Agreement," if necessary.
         a.   Mr. Lennan shall commit no crimes or violations.
         b. Mr. Lerman shall not knowing! y jeopardize the safety of any investigator
              or the confidentiality and success of any investigation.
         c. Mr. Lerman shall, as requested by this Office, execute any and all waivers
              necessary for this Office to obtain copies of any financial documents,
              including ta.x returns, related to the Conduct.


7.    Mr. Lerman understands that the United States Securities and Exchange
      Commission (''SEC") is conducting a parallel investigation related to the Conduct
      as set forth in the Factual Statement attached to this document as Exhibit A.
      Under this agreement, Mr. Lerman is required to fully comply with any and all of
      the terms set forth in any settlement or agreement between Mr. Lerman and the
      SEC related to the Conduct.


8.    Should DANY determine, during the term of this Agreement, that Mr. Lerman
      has committed any New York State crime after the date of the signing of this
      Agreement, he will become subject to prosecution for any such crimes, including
      but not limited to the Conduct described in the attached Factual Statement. The
      discovery by DANY of any purely historical criminal conduct that did not take



                                             3
     Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 13 of 20



      place during the term of the Agreement and/or during the period covered in the
      Factual Statement will not constitute a breach of the Agreement.


9.    Should DA.NY determine that Mr. Lerman has committed a willful and material
      breach of any provision of this Agreement, DANY shall provide written notice to
      Mr. Lerman of the alleged breach and allow him a two-week period from the date
      ofreceipt of said notice, or longer, at the discretion of DA.NY, to cure the breach
      by making a presentation to DANY that demonstrates that no breach has
      occurred, or, to the extent applicable, that the breach is not willful or material. or
      has been cured. The parties expressly understand and agree that, should Mr.
      Lerman fail to make the above-noted presentation within such time period it shall
      be presumed that he is in material breach of this Agreement. The parties further
      understand and agree that the exercise of discretion by DANY under this
      paragraph is not subject to review in any court or tribunal. In the event of a breach
      of this Agreement that results in a prosecution, such prosecution may be premised
      upon any information provided by or on behalf of Mr. Lerman to DA NY, unless
      otherwise agreed when the infonnation was provided.


10. It is further understood that this Agreement does not relate to or cover any
      conduct by Mr. Lennan other than that disclosed during the course of the
      investigation or described in the Factual Statement and this Agreement. Nothing
      in this Agreement restricts in any way the ability of any federal department or
      agency from proceeding criminally, civilly, or administratively, against tv1r.
      Lem1an. The parties to this Agreement intend that the Agreement does not conter
      or provide any benefits, privileges, immunities, or rights to any other individual or
      entity other than the parties hereto.


11. This Agreement sets forth all the te1ms of the Deferred Prosecution Agreement
      between Mr. Lerman and DANY. There are no promises, agreements, or
      conditions that have been entered into other than those expressly set forth in this
      Agrc~m~nt, 11nd none shall be entered into ~d/or bind Mr. Lem1an or DANY

                                              4
 Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 14 of 20




   unless expressly set forth in writing, signed by DANY and Mr. Lennan. This
   Agreement supersedes any prior promises, agreements, or conditions between Mr.
   Lerman and DANY. Mr. Lerman agrees that he has the full legal right, power and
   authority to enter into and perform all of his obligations under this Agreement,
   and he agrees to abide by all the terms and obligations of the Agreement as
   described herein.


12. This Agreement shall be in effect during the pendency and until the conclusion
   of any investigation and/or prosecution by DANY and/or any other government
   agencies as designated by DANY related to the conduct set forth in the Factual
   Statement attached to this Agreement as Exhibit A.




                                             /




                                        5
     Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 15 of 20




Acknowledgment:
I, Gregg Lerman, hereby expressly ackno..,vledge the following: ( l) that I have read this entire
Agreement as well as the other documents filed herewith in conjunction with this Agreement.
including the Factual Statement attached as Exhibit A; (2) that I have had an opportunity to
discuss this Agreement fully and freely with Mary Beth Buchanan, Esq., who serves as my
attorney; (3) that I fully and completely understand each and every one of the terms of this
Agreement; ( 4) that I am fully satisfied with the advice and representation provided by my
                 I have signed this Agreement knowingly and voluntarily .




 · fegg A. Lerman
                                                   <33r=A¥~Brian A. Kudon
                                                           Assistant District Attorney




                                                           Jose A. Fanjul
                                                           Assistant District Attorney




                                             6
    Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 16 of 20



Exhibit A: Factual Statement




                                 7
     Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 17 of 20




                       FACTlJAL STATEMENT OF GREGG LERMAN



I, GREGG LERMAN , admit that in the County and State ofNev,,r 'York. from on or about
September 20 JO through on or about September 2012, a private placement memorandum
("PPM'') for Pangaea Trad ing Partners. LLC. (''Pangaea") and several amendments to
that private placement, included a statement made to induce or promote the sale or
transfer of securities, which contained a misrepresentation of material fact. Jn relevant
part, under a section titled ' 'Certain Relationships and Related Transactions'', a paragraph
read: '"Arjent Limited entered into an Advisory Services Agreement [with] SPK Partners
LLC (" SPK''), an entity with which Mr. Lerman is associated.'' This statement, which
appeared in the Pangaea PPM and \Vas supplied to investors, is false. SPK did not,
during the aforementioned time period, nor docs it currently have an advisory services
agreement with Arjent Limited. In reality, J personally received payment of$17.250 per
month under that provision as compensation for the work J performed as a Direc1or at
Arjent Limited, not pursuant to an advisory services agreement. Additionally. the PPM
and various amendments stated that 1 was the Managing Director at Arjent LLC . That
statement was also false. In fact. I was appointed President of Arjent LLC by Robert
DePalo. Despite the fact that I received copies of the PPM and various amendments
during the aforementioned time period , I never made any attempts to correct the falsity of
those statements or to so inform the investors of Pangaea or the investors of SPK.

In approximately 2000, I began working at a brokerage firm named SW Bach located in
Long Island, New York. The principals of SW Bach founded a brokerage fim1 located in
the United Kingdom named Arjent Limited. Joshua Gladtke moved to London to work at
Arjent Limited. Around 2005, Robert DePalo and others acquired Arjent Limited from
the principals of SW I3ach . During this sale, it was determined that Joshua Gladtke.
would remain in the United Kingdom under the employ ofRobe11 De Palo at A~jent
Limited. Prior to the sale, I had returned to New York full-time. I was not offered a
position by Robert DePalo at Arjent Limited at that time.

ln approximately 2006, I began to develop a plan to start my own brokerage firm . In
order to solicit investment funds to stai1 the brokerage firm. I incorporated a holding
company named SPK. Using a private placement memorandum, I solicited investments
from contacts I had developed during my career in the financial services industry. After
I secured enough investment capital and obtained the appropriate licenses from the
financial Industry Regulatory Authority (FINRA), I opened lnterMerchant Securities.
LLC. c-·JnterMerchant"), a FfNRA regulated brokerage firm in the United States.

In approximately the summer of 2008, Joshua Gladtke, who was still working at Arjent
Limited, told me that there was an opportunity to buy into the United Kingdom brokerage
firm . Based on this information, I solicited additional money from SPK investors to fund
the purchase of a 40% ownership interest in Arjent Limited. The Board, led by Robe11
DePalo , and I settled on a price of $900.000 . During these negotiations, I learned that the
United Kingdom brokcrngc firm was whollypown~d l)y "~ompany named Arjent
Services Limited and that SPK would actually be purchasing ownership in the holding


                                              1
     Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 18 of 20




company. not directly in Atjent Limited . Upon SPK ·s purchase of A1:jent Services
Limited, SPK obtained an interest in A1:ient Limited, a long with Robert DcPalo, Allied
Jnternational (a company owned by Robert DePalo's wife, but in its dealings with the
Arjent entities, controlled by Robert DePalo), Joshua Gladtke. Gary Schonwald. Tony
Woodward, and others. As the 40% owner, SPK controlled the largest individual stake in
Arjent Services Limited and thus Aijent Limited. I lowever, in reality, Robert DcPalo
controlled the brokerage finn through his influence over the other owners. Robert DePalo
told me that he personally contributed millions of dollars in capital contributions and
loans to the company. At around the time of the purchase, I learned that Robert DePalo
controlled Arjent LLC., a U.S . brokerage firm , which like Arjent Limited , was l 00%
owned by a holding company with an almost identical name, Arjent Services Ltd (a
company incorporated in the United States).

As it relates specifically to Allied International-one of the owners of Arjent Services
Limited-Robert DcPalo stated that it v,.ras his wife's, Rosemarie DePalo's. company.
However. as far as I could observe. Rosemarie DePalo never participated in any aspect of
Arjent Services Limited ' s (or Arjent Limited's) business and she never attended a single
board meeting from the time that I became a Diredor at Arjent Limited until present. I
never observed Rosemary DePalo act on Allied's behalf as it related to its ownership of
A1jent Services Limited or Arjent Limited.

As a result of SPK ·s purchase of 40% of Ai:jent Services Limited. I became a Director of
Ai:icnt Limited in April 2009. In September 2010. l decided to shut dov,.rn
lnterMerchant's retail brokerage operations. I negotiated with Robert DePalo to absorb
some ofmy employees, including brokers into at Arjcnt LLC , his U.S. brokerage firm. In
order to execute the Arjcnt Limited business plan. Robert DePalo arranged for the
purchase of hundreds of A~jcnt Limited customer accounts from the United Kingdom to
himself for the sum of $600,000. In effect, these customer accounts would be transferred
on the books from Arjent Limited lo Arjent LLC. and would be serviced by Arjcnt LLC.
which included former lntcrMcrchant brokers. who were now working at Arjent LLC in
New York. Robert DePalo told me that the funds to purchase the accounts were his own.
As a result of the purchase. the accounts were moved to Arjent LLC .

In addition to working as a Director at Arjent Limited. I also became the President at
Arjent LLC. I have since reviewed the Pangaea PPM and various amendments that state
that 1 was the Managing Director at A1jent LLC. Those statements are false. For the first
year. my brokers and I remained in the InterMerchant offices located at 750 Third
Avenue. New York, NY . Meanwhile, Arjent LLC maintained offices at 570 Lexington.
Avenue, 22 nd Floor, New York, NY. Beginning in July 2010, I began receiving emails
from Robert DePalo about starting up a new holding company which would be comprised
of indirect ownership interests in both Arjent LLC and Arjent Limited. Very shortly
thereafter. I began receiving drafts of a private placement memorandum for a company
named Pangaea. Additionally, at Robert DePalo's suggestion. in my capacity as
President of SPK. I agreed to forfeit a 5% interest in A1jent Services Limited. which
would be mm:,fcrred \Q P~ng'1ea, I authorized SPK to directly transfer a 5% ownership


                                            2
     Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 19 of 20




interest in Arjent Services Limited to Pangaea. SPK never transferred nor authorized any
of its ownership interest in Atjent Services limited directly to Rohert De Palo.

In 2010, I assisted the then CEO of Arjcnt Limited in drafting language describing A~jent
Limited·s new business strategy. I knew this language would he incorporated in the
Pangaea PPM. Other than this, I took no part in the drafting of the Pangaea PPM . I
believe the main contributors in the drafting of the Pangaea PPM were Rohert DePalo
and Gary Schonwald. Major decisions, however, were made by Robert DePalo. I did not
participate in the editing or drafting of the section of the PPM related to ··certain
Relationships and Related Transactions." L nevertheless, failed to ensure that the
statements contained in the PPM were accurate as it related to myself or SPK.

As noted above. the Pangaea PPM stated:

       Arjent Limited entered into an Advisory Services Agreement dated May I,
       2009 with SPK Partners LLC. an entity with which Mr. Lerman is
       associated. This service agreement provides for a five year term
       commencing as of May 1, 2009 under which Arjcnt Limited v,,rould pay to
       SPK a monthly fee of $17,250.

This statement, which appeared in the Pangaea PPM and several amendments. w'hich
were sent to Pangaea investors, is false. Despite the fact that I received copies of the
PPM during this time period, I never made any attempts to co1Tect the falsity orthat
statement or to so inform the investors of Pangaea or the investors of SPK.

In that same section, there was also a paragraph related to an Advisory Services
Agreement between a company named Excalibur and A1jcnt Limited . That paragraph
stated:

       Arjent Limited entered into an Advisory Services Agreement dated June 15.
       2006 with Excalibur Asset Management LLC, an entity with which Mr.
       DePalo is associated. This service agreement has heen amended to provide
       for a five year additional term commencing as of May I. 2009 under which
       Arjcnt Limited \.VOuld pay to Excalihur a monthly fee of $1 7.250.

It is my understanding that, Rohert DcPalo was the sole officer and Director. Excalibur
had no other employees. Furthermore, Rohcrt DePalo was the Executive Chairman of
A1jent Limited. Excalihur did not provide advisory services to Arjent Limited. I never
saw Excalibur provide any services or produce any documents to Aijent Limited. In
Robert DePalo's capacity as Executive Chairman, he contributed approximately 2-3
hours per month. The monthly payments sent lo Excalihur constituted his salary from
Arjcnt Limited.

I was also familiar with a provision contained in the PPM titled '·Use of Proceeds''. This
prcivision <;iirccted that $2 million of the total subscription of $5 .5 million \\ as owed to
                                                                               1




Robert DePalo as ''Repayment to lhim] of his basis in contributed Portfolio Company


                                               3
     Case 1:15-cv-03877-KMW Document 46 Filed 02/05/19 Page 20 of 20




securities.'· Prior to the offering. Robert DePalo sent an email to both .Joshua Gladtke
and me, w'hich appeared to be an early draft of the rough guidelines of what would
become the Pangaea offering. In that email. Robert De Palo laid out the structure of an
entity he referred to as "Newco". "Newco" \'Vas to be a holding company which held a
15% ownership interest in Arjent LLC, and a 20% ownership interest in A~jcnt Limited.
Robert DePalo also stated in the email, that as part of this offering he \\,. ould be entitled to
a "repayment'· of $500,000, which he \Vould give to Joshua Gladtke and Gladtke's infant
son as a gift. As it related to the repayment provision of the Pangaea PPM, Robert
DePalo told me that he had personally loaned significant sums of money to both A1:jent
Limited and A1jent LLC. and that he was owed repayment of these loans.

From around late 2010 through late 2012, 1 was never told by Robert DePalo that he was
sending Pangaea investor money to his personal account prior to sending it through to
Arjent Limited. J was not an officer or Director of Pangaea and I did not have access to
the bank records for Pangaea. Robert DePalo frequently stated that he personally funded
Arjent Limited. On numerous occasions, Robert DePalo transferred funds to Arjent
Limited, which he represented were his own (or his family's) personal contributions or
loans. At various times after Robert DePalo ··made'· loans or contributions to Arjent
Limited, he directed officers of Arjent Limited to use those same funds to repay either
himself or Allied for earlier "loans" made to Arjcnt Limited.



ACKNOWLEDGMENT

1, Gregg A. Lerman, do solemnly swear that the information contained within this Factual
Statement, as well as any other infonnation 1 have provided to the District Attorney's
Office of New York County. is true to the best of my ability . I understand that false
statements contained herein as . . veil as any false information provided by me to the
District Attorney's Office \viii constitute a breach of the Deferred Prosecution Agreement
to which this Factual Statement is attached .




                                                  ~AK,s  Assistant District Attorney
          r / d' J<.
        I -'>~               "
                            'i',r.;, ~-   J   '


        eth Buchanan, Esq.                             ~_;_::::=~S-e,_,.?-
                                                                     . ;;;:_;-~J-1j_u.Lf
                                                                                      l·,·....:·c__-~-"""--::.::,.._:_~-- -;,

                                                         Assistant District Attorney



                                                  4
